Citation Nr: 0929924	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to May 1947.

The Veteran was notified that his initial claim for service 
connection for allergic rhinitis had been denied in an April 
1978 letter from the Regional Office (RO).  By rating action 
dated July 1979, the RO found that new and material evidence 
had not been received, and the Veteran's claim for service 
connection for allergic rhinitis remained denied.  He again 
sought service connection for this disability in May 2004, 
but the claim was denied by the RO in a May 2005 rating 
decision.  In addition, this determination denied service 
connection for asthma.  The Veteran has filed a timely appeal 
to the Board of Veterans' Appeals (Board).

The Veteran requested a hearing before a Veterans Law Judge 
on his substantive appeal.  However, he withdrew this request 
in July 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision dated in July 1979, the RO denied 
service connection for allergic rhinitis.  The Veteran was 
notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  

2.  The evidence added to the record since the July 1979 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for allergic rhinitis.

3.  Asthma was initially documented many years following 
service, and there is no clinical evidence linking it to 
service. 


CONCLUSIONS OF LAW

1.  The RO's decision of July l979, which denied service 
connection for allergic rhinitis, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).

2.  The evidence received since the July 1979 rating decision 
is not new and material to reopen the appellant's claim for 
service connection for allergic rhinitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a June 2004 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A May 2005 
letter advised the Veteran that new and material evidence was 
needed to reopen the claim for service connection for 
allergic rhinitis.  In addition, the statement of the case 
issued in November 2005 provided notice to the appellant 
regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
separation examination, private and VA medical records, and a 
statement from a serviceman.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record reflects that the Veteran's service treatment 
records are essentially unavailable.  In cases such as these, 
the VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The United States Court of Appeals for Veterans Claims has 
noted that when "VA is unable to locate a claimant's 
records, it should advise him to submit alternative forms of 
evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources.  
Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see 
also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The 
Board observes that in a March 2005 letter, the Veteran was 
advised that his service treatment records were not 
available, and that he should provide the VA copies of any 
records he had.  

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claim for service connection for allergic rhinitis 
was denied in a July 1979 rating action.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for allergic rhinitis in April 1978 on the basis 
that it was not shown on the separation examination.  The 
July 1979 determination found that new and material evidence 
had not been received to show that allergic rhinitis was 
present in service. 

The evidence of record at the time of the July 1979 
determination included the report of the separation 
examination, information from the National Personnel Records 
Center showing that the Veteran's service treatment records 
were fire-related, a VA hospital report and a statement from 
someone who had served with the Veteran.  

No pertinent abnormalities were reported on the separation 
examination in April 1947.  A clinical evaluation of the ear, 
nose and throat was normal.  

The Veteran was hospitalized by the VA for unrelated 
complaints beginning in January 1956.  There were no findings 
pertaining to allergic rhinitis.  The past history and review 
of systems were negative.

In a statement received in June 1979, A.K.R., Jr. related 
that he had served with the Veteran with the "ASTRP" from 
August through December 1945.  He asserted he bunked in the 
same room or in an adjacent room as the Veteran, and recalled 
that he had suffered what appeared to be a very severe summer 
cold.  He noted that the Veteran constantly wiped his nose.  
He added that the Veteran went to the infirmary for his 
symptoms.

The evidence added to the record includes statements from the 
Veteran and private medical records.  In his May 2004 claim, 
the Veteran stated that the symptoms he experienced during 
basic training included coughing, sneezing, an eye irritation 
and a runny nose.  He claims that following service, he 
treated himself with over-the counter medication from the 
medical staff of his employers, and that he eventually 
consulted a physician.  

A June 1977 clinical note from a private physician shows that 
the Veteran related that he had allergies from April to May.  
It was indicated that he had been examined by another 
physician until two years earlier with good results.  

In an August 2004 statement, a private physician stated that 
the Veteran had allergic rhinitis.  The physician indicated 
that the Veteran had been treated for this condition since 
the onset of his symptoms in the 1960's, and that he was 
still under his care for allergic rhinitis.  

The additional evidence merely confirms that the Veteran has 
allergic rhinitis.  In this regard, the Board points out that 
the Veteran had previously argued in his claim for service 
connection submitted in March 1978 that allergic rhinitis had 
been diagnosed in service.  He is essentially making the same 
argument now.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (2007), the United 
States Court of Appeals for the Federal Circuit  determined 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well. Whether lay 
evidence is competent and sufficient in a particular case is 
a factual issue.

The Board finds that the Veteran's assertion that allergic 
rhinitis, which was first demonstrated many years after 
service, is related to service is contradicted by the record.  
In this regard, the Board points out that both the separation 
examination and the report of a VA hospitalization in 1956 
contain no findings suggesting the presence of allergic 
rhinitis.  The Board further observes that the August 2004 
statement from the physician dates the onset of the Veteran's 
allergic rhinitis to the 1960's, at least 13 years following 
his discharge from service.  The physician did not state that 
allergic rhinitis was related in any way to service.  The 
Board finds that the additional evidence is not new and 
material, and the claim for service connection for allergic 
rhinitis remains denied.  

Accordingly, the Board finds that the deficiency noted as the 
basis for the prior final denial remains unestablished.  
There is no medical evidence suggesting that the Veteran has 
allergic rhinitis that was present in service, nor has an 
opinion linking it to service been provided.  Thus, the 
additional evidence does not raise a reasonable possibility 
that the Veteran has allergic rhinitis that is related to 
service, when considered in conjunction with the record as a 
whole.  The Board concludes, therefore, that the evidence is 
not new and material, and the claim for service connection 
for a low back disability is not reopened.

	II.  Asthma 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran asserts that service connection is warranted for 
asthma.  He claims that he had allergic rhinitis during 
service, and that it is a precursor to asthma.  The only 
evidence supporting the Veteran's claim consists of his 
statements.  In contrast, the evidence against his claim 
includes the separation examination and the post-service 
medical evidence of record.  The lungs were evaluated as 
normal, and a chest X-ray was negative on the discharge 
examination in April 1947.  The Board notes that when the 
Veteran was hospitalized by the VA from January to February 
1956, there were no complaints or findings concerning asthma.  
The Veteran was seen by a private physician in June 1977 for 
allergies, and it was indicated that there was no asthma.  
Finally, the Board points out that when a private physician 
stated in August 2004 that the Veteran had been treated for 
bronchial asthma, he added that the onset of his symptoms was 
in the 1960's.  

The only evidence supporting the Veteran's claim that his 
asthma is related to service consists of his statements.  
Although he is competent to state his symptoms, he is not, as 
a layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Even if it is true, as the Veteran 
alleges, that allergic rhinitis is a precursor to asthma, the 
fact remains that service connection has not been established 
for rhinitis.  In contrast, the medical findings of record 
establish that asthma was apparently first documented many 
years after service.  The Board finds that this evidence is 
of greater probative value than the Veteran's allegations 
regarding the relationship of his asthma to service.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
asthma. 


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for allergic rhinitis, 
the appeal is denied.

Service connection for asthma is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


